ACCEPTED
                                                                                   06-15-00136-CR
                                                                        SIXTH COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
                                                                            12/18/2015 11:02:14 AM
                                                                                  DEBBIE AUTREY
                                                                                            CLERK

                              No. 06-15-00136-CR

BRONCHEA GERAD WALKER                  §       IN THE SIXTH        FILED IN
                                                            6th COURT OF APPEALS
                                       §                      TEXARKANA, TEXAS
v.                                     §       COURT     OF12/18/2015
                                                             APPEALS  11:02:14 AM
                                       §                        DEBBIE AUTREY
                                                                    Clerk
THE STATE OF TEXAS                     §       TEXARKANA, TEXAS


           SECOND UNOPPOSED MOTION FOR EXTENSION
               OF TIME TO FILE APPELLANT’S BRIEF

        COMES NOW Bronchea Gerad Walker, Appellant in the above-styled

and numbered cause, and makes and files this Second Unopposed Motion

for an Extension of Time to file the Appellant’s Brief, and in support thereof

shows the Court as follows:

                                      I.

        The trial court imposed sentence on June 25, 2015. The reporter’s

record was filed on September 8, 2015. The clerk’s record was filed on

October 23, 2015. One previous extension has been granted, making the

current deadline December 23, 2015. Appellant requests an additional 21

days to file the appellant’s brief, extending the deadline until January 13,

2016.
                                                  II.

        Appellant needs additional time to file the appellant’s brief because

other trial and appellate matters have prevented counsel from preparing the

brief in this case.

        Counsel has recently prepared and filed: (1) a PDR in the Court of

Criminal Appeals on December 17, 2015 from cause no. 03-13-00803-CR,

Stewart v. State from the Austin Court of Appeals; (2) a PDR in the Court of

Criminal Appeals on December 7, 2015 in cause no. PD-1594-15, Smith v.

State; (3) a PDR in the Court of Criminal Appeals on December 1, 2015 in

cause no. PD-1548-15, Reid v. State; (4) a PDR in the Court of Criminal

Appeals on December 1, 2015 in cause no. PD-1550-15, Anderson v. State;

and (5) a response to a post-conviction habeas application (as attorney pro

tem for the State) in the 54th District Court of McLennan County in cause no.

2011-1921-C2A, Ex parte Felan, on November 24, 2015.

        Counsel recently prepared for and participated in oral argument

before this Court on December 9, 2015 in cause no. 06-15-00086-CV, In re

Tyndell.




Second Motion for Extension of Time to File Appellant’s Brief     Page 2
        Counsel just finished a three and one-half day jury trial in cause no.

2014-2176-3, In the Interest of Z.X.W., a Child, in the 74th District Court of

McLennan County on December 17, 2015.

        Counsel has another appellant’s brief due on December 21, 2015 in

cause no. 10-15-00276-CR, Patterson v. State, in the Waco Court of Appeals,

for which two previous extensions have been granted.

        In addition, counsel has numerous other case settings, hearings and

appellate deadlines in the upcoming weeks.

                                                  III.

        Appellant’s counsel has conferred with counsel for the State, and the

State DOES NOT oppose this motion.

        WHEREFORE, PREMISES CONSIDERED, Appellant requests that the

Court grant a 21-day extension for the filing of the appellant’s brief and such

other and further relief to which he may show himself justly entitled.




Second Motion for Extension of Time to File Appellant’s Brief       Page 3
                                                        Respectfully submitted,



                                                           /s/ Alan Bennett
                                                        E. Alan Bennett
                                                        Counsel for Appellant
                                                        SBOT #02140700

                                                        Sheehy, Lovelace & Mayfield, P.C.
                                                        510 N. Valley Mills Dr., Ste. 500
                                                        Waco, TX 76710
                                                        Telephone:       (254) 772-8022
                                                        Fax:             (254) 772-9297
                                                        Email:      abennett@slmpc.com



                                     Certificate of Service

        The undersigned hereby certifies that a true and correct copy of this

document has been served by email on December 18, 2015 to counsel for the

State, Sterling Harmon, at sterling.harmon@co.mclennan.tx.us.




                                                           /s/ Alan Bennett
                                                        E. Alan Bennett




Second Motion for Extension of Time to File Appellant’s Brief                     Page 4